Per Curiam.

On December 10, 1999, relator, Cuyahoga County Bar Association, filed a six-count amended complaint charging respondent, Kalam Muttalib, Attorney Registration No. 0031397, whose last known residence was Cleveland, Ohio, with multiple violations of the Code of Professional Responsibility and the Rules for the Government of the Bar. Respondent did not answer the complaint, and relator filed a motion for default.1 Respondent did not respond to this motion, and, consequently, a panel of the Board of Commissioners on Grievances and Discipline of the Supreme Court granted relator’s motion.
According to the record, Simon Hunter retained respondent on March 10,1997, to represent Hunter in a lawsuit to recover damages for faulty electrical work on Hunter’s home. When Hunter’s attempts to contact respondent failed, he began a search for him that lasted months. With great difficulty, Hunter located respondent. Answering Hunter’s inquiry, respondent promised action on Hunter’s case; however, respondent did nothing further on the case. Hunter had paid respondent $500 as a retainer, but respondent did not file a lawsuit on Hunter’s behalf and did not refund Hunter’s retainer.
Next, Ella Kirksey Muhammad retained respondent in October 1996 to represent her in the appeal of a lawsuit. Respondent filed a notice of appeal in the case but did nothing further. Muhammad contacted the clerk of court, who informed her that the court had dismissed her appeal because respondent had not *530filed a brief. Muhammad had paid respondent $3,600, which respondent did not refund.
Third, Elmer Luke retained respondent on December 9, 1996, to pursue an insurance claim for Luke. Respondent assured Luke that he was working on the claim. However, respondent failed to act, and Luke discharged him on May 5, 1997.
Finally, respondent’s wife, Kimetta Muttalib, informed the board that respondent had abandoned her and their four children in September 1997. She has learned that relator had married a woman while he was still married to Kimetta.
A panel of the board found that respondent had violated DR 1-102(A)(3) (engaging in illegal conduct involving moral turpitude), 1-102(A)(4) (engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation), 1-102(A)(6) (engaging in conduct that adversely reflects on fitness to practice law), 6-101(A)(3) (neglecting legal matter entrusted to attorney), 9-102(B)(4) (failing to promptly pay all funds that client is entitled to receive), and Gov.Bar R. V(4)(G) (failing to cooperate with disciplinary investigation).
Relator recommended that the court permanently disbar respondent, and a majority of the panel agreed. The board adopted the findings of fact and conclusions of law of the panel, but recommended that we indefinitely suspend respondent.
We adopt the findings, conclusions, and recommendation of the board. We hereby indefinitely suspend respondent from the practice law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.

. Because mail service on respondent was unsuccessful, the Board of Commissioners on Grievances and Discipline served the Clerk of the Supreme Court with the complaint and the motion for default under Gov.Bar R. V(11)(B).